Citation Nr: 0321448	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
anxiety with post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for herpes zoster 
Ramsay Hunt syndrome.  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
February 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
January 2001 rating decision continued the 50 percent rating 
for anxiety and PTSD and denied entitlement to TDIU, and a 
March 2002 rating decision denied entitlement to service 
connection for herpes zoster Ramsay Hunt syndrome.  

Appellate consideration of the issues of entitlement to 
herpes zoster Ramsay Hunt syndrome and of entitlement to TDIU 
will be deferred pending completion of the development 
requested in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran has worked in a family-owned barber business 
since 1972, and his global assessment function score remains 
in the 48-59 range.  

2.  The veteran is alert and oriented, and his memory and 
intellect are intact and well above average capacity.  

3.  The veteran denies suicidal and homicidal ideation, and 
examiners do not consider him a physical threat to anyone.  

4.  According to a July 2000 VA psychologist and a March 2003 
VA PTSD therapist, the veteran's symptoms have changed little 
over time.  



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for anxiety 
with PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Codes 9400, 9411, 9413 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The increased rating claim may be adjudicated on the merits 
because the VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim in compliance 
with The Veterans Claims Assistance Act of 2000.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available medical records from the 
identified health care providers, and the veteran received VA 
mental disorders examinations in July 2000 and December 2001.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran's June 2001 
substantive appeal declined the opportunity for a personal 
hearing.  The October 2002 statement of the case informed the 
veteran of the applicable laws and regulations, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  In this document, 
the VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  A May 2003 
statement from the veteran's representative rested the 
appeal.  

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the increased rating claim 
because he was informed of new and applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi , 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to a rating in excess of 50 percent for anxiety 
with PTSD

An August 1997 rating decision continued a 50 percent rating 
for anxiety with labile hypertension, now claimed as PTSD, 
and became final because the RO notified the veteran of the 
decision by letter dated August 22, 1997, and the veteran did 
not perfect a timely appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302 (2002).  
After the veteran filed an October 1999 informal claim for 
increased rating, the January 2001 rating decision continued 
the 50 percent rating for anxiety and PTSD, and the veteran 
perfected a timely appeal.  A March 2002 rating decision 
continued the 50 percent rating for anxiety with PTSD.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that anxiety with PTSD has caused 
greater impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  The rating for 
anxiety with PTSD must be considered from the point of view 
of the veteran working or seeking work and the ability of the 
veteran's psyche to function under the ordinary conditions of 
daily life, including employment and self-support.  See 
38 C.F.R. §§ 4.2, 4.10.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Anxiety with PTSD is currently evaluated under the criteria 
for generalized anxiety disorder and PTSD.  See 38 C.F.R. 
§§ 4.130, Diagnostic Codes 9400 and 9411.  Given the 
diagnoses and findings of record, the Board will consider 
whether a rating in excess of 50 percent is warranted under 
the criteria for generalized anxiety disorder (Diagnostic 
Code 9400), PTSD (Diagnostic Code 9411), and anxiety 
disorder, not otherwise specified (Diagnostic Code 9413) 
since October 1999, when the veteran filed his informal claim 
for increased rating.  

The rating criteria states that a 50 percent evaluation is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9400, 9411, 9413.  

A higher rating is not supported in the record.  The December 
2001 VA mental disorders examiner opined that the veteran's 
anxiety and PTSD symptoms were no more than moderate, and the 
March 2003 VA PTSD therapist opined that the veteran's 
symptoms had changed little over time.  The veteran has not 
experienced total occupational impairment because he has 
worked part-time as a barber in a family-owned business since 
1972 while his global assessment function score has remained 
in the 48-59 range from July 2000 to September 2002.  
Although the veteran reported ongoing stress at work in June 
2002, he has continued at the same occupation and job for 
thirty years.  The July 2000 VA psychologist and the March 
2003 VA PTSD therapist both felt that the veteran over-
endorsed his symptoms.  

An increased rating cannot be established because the veteran 
does not pose a danger to himself or others and because he 
does not experience impaired impulse control (such as 
unprovoked irritability with periods of violence), gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, or grossly inappropriate 
behavior.  Since April 1999, the veteran's wife and employees 
have expressed concern about his outbursts of anger at work, 
where hair-cutting tools are easily accessible, but at VA 
examinations from July 2000 to September 2002, the veteran 
has denied suicidal and homicidal ideation, and examiners 
have not seen him as a physical threat to anyone.  

Similarly, the veteran's symptoms do not manifest as 
obsessional rituals, neglect of personal appearance and 
hygiene, inability to perform activities of daily living, 
near-continuous panic, disorientation, or memory loss.  The 
veteran has maintained a 30-year routine of going to work 
with his wife every morning and of making his scheduled VA 
appointments for therapy and renewal of medications.  In 
December 2001, the veteran was alert and oriented, and his 
memory and intellect were intact and well above average 
capacity.  A November 2002 statement from the veteran's wife 
asserts that she has called ambulances many times for the 
veteran's panic attacks, but the evidence does not include 
objective documentation of ambulance services or diagnoses of 
actual or suspected panic attacks.  The veteran's wife is a 
layperson, and she is not competent to make a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Although a June 2002 VA examiner opined that 
impaired concentration prevented the veteran from working 
full-time, he demonstrated that he could focus on tasks that 
mattered to him in September 2002.  He complained of 
receiving generic and brand name pills in the same bottle, 
discussed the matter with a friend, and instructed the VA 
examiner to follow up with the pharmacist.  

Finally, the veteran's symptoms do not manifest as an 
inability to establish and maintain effective relationships.  
The June 2002 VA examiner thought that the veteran was too 
irritable to get along with people at work, but his work 
history shows that he has interacted well enough with family 
members and employees to stay at work in the family barber 
business for thirty years.  He has also worked with and been 
married to his wife for thirty years.  

For all these reasons, the 50 percent rating for anxiety with 
PTSD should continue.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The symptomatology associated with the veteran's 
anxiety with PTSD does not more nearly approximate the 
criteria for higher evaluation, and the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
claimed or demonstrated.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2002).  The 
veteran has worked as a barber for thirty years, and his 
anxiety with PTSD is treated on an outpatient basis.  
Referral for extraschedular consideration is not currently 
warranted.  


ORDER

Entitlement to a rating in excess of 50 percent for anxiety 
with PTSD is denied.  


REMAND

The veteran should be scheduled for new VA neurological, 
skin, and hypertension examinations.  Current VA neurological 
and skin examinations and medical opinions are necessary to 
determine the likelihood that current herpes zoster Ramsay 
Hunt syndrome resulted from an event in active service or a 
service-connected disability.  A VA examination and medical 
opinion is necessary if there is competent evidence of 
current disability that may be associated with active service 
but the records does not include sufficient medical evidence 
to make a decision.  See 38 U.S.C.A. § 5103A.  In assessing 
TDIU, a current VA hypertension examination is necessary 
because the last VA hypertension examination took place in 
May 1999, over four years ago.  Reexamination will be 
requested whenever VA determines there is a need to verify 
the current severity of a disability.  See 38 C.F.R. § 3.327 
(2002); also see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  To 
constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the two remaining 
claims, the case is remanded to the RO for the following 
development:  

1.  The veteran should be afforded 
current VA neurological, skin, and 
hypertension examinations.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners before the examinations.  

The VA neurological and skin examiners 
should conduct any indicated studies, 
note whether the claims folder was 
reviewed before the examinations, and 
state a medical opinion as to: i) the 
medical classification of the veteran's 
current herpes zoster Ramsay Hunt 
syndrome, if any, and the data for 
classification; and ii) whether it is as 
likely as not that current herpes zoster 
Ramsay Hunt syndrome resulted from 
service-connected anxiety with PTSD, or 
an event in active service from December 
1967 to February 1970.  Any opinions 
expressed by the VA examiners must be 
accompanied by a complete rationale.  

The VA hypertension examiner should 
obtain recent blood pressure readings two 
or more times on at least three different 
days, conduct any further indicated 
studies, note whether the claims folder 
was reviewed before the examination, and 
state a medical opinion as to: i) a full 
description of the effects of the 
service-connected hypertension upon the 
veteran's ordinary activity, including 
employment as a barber in a family-owned 
barber shop; ii)  whether the veteran's 
hypertension requires continuous 
medication for control; iii) whether the 
veteran's diastolic pressure is 
predominantly 100 or more, 110 or more, 
120 or more, or 130 or more; and 
iv) whether the veteran's systolic 
pressure is predominantly 160 or more, or 
200 or more.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for herpes zoster 
Ramsay Hunt syndrome and of entitlement 
to TDIU based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

